Name: Council Regulation (EEC) No 1069/89 of 18 April 1989 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  economic policy;  agri-foodstuffs;  beverages and sugar
 Date Published: nan

 27. 4. 89 Official Journal of the European Communities No L 114/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1069/89 of 18 April 1989 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector departments and to raw sugar obtained from beet harvested in the Community where these are refined into white sugar in specific refineries, creates an imbalance in the abovementioned price conditions which penalizes the Portuguese refineries, which obtain three-quarters of their total raw sugar supplies from imports effected at a reduced levy which do not qualify for the aid scheme ; whereas in order to re-establish the balance, therefore, the scheme should be extended to the refining of sugar imported into Portugal, under Article 303 of the Act of Accession ; whereas, in order to preclude for the same marketing year any difference in treatment between raw sugar imported and refined prior to the date of entry into force of these arrangements for extending the aid scheme and sugar imported and refined after that date, provision should be made for the arrangements to apply retroac ­ tively from the beginning of the 1988/ 1989 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Portugal's white sugar requirements have traditionally been met by the refining of imported raw sugar ; whereas to that end Article 303 of the Act of Accession of Spain and Portugal to the Community lays down appropriate measures which are to apply during the transitional period for ensuring the supply of raw sugar to Portuguese refineries, drawing firstly on raw sugar imported from certain ACP countries and raw sugar produced in the Community and secondly, where this is insufficient, raw sugar imported from third countries at a reduced levy in order to bring its price to the level of the Community intervention price for raw sugar ; Whereas in the Joint Declaration attached to the Act of Accession on supplies to the sugar refining industry in Portugal it is stated that the sugar in question is to be supplied under price conditions similar to those for preferential sugars ; whereas the arrangements for import at a reduced levy enabled the sugar thus imported to comply with those conditions ; Whereas Article 9 (4b) of Regulation (EEC) No 1785/81 ('), as last amended by Regulation (EEC) No 2306/88 (2), introduces an aid scheme for the refining of preferential raw sugar ; Whereas the implementation of an aid scheme for refining preferential raw sugar, which can be applied also to raw cane sugar produced in the French overseas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1785/81 is hereby amended as follows : 1 . The following paragraph shall be added to Article 9 : '4c. During the 1988/89 to 1990/91 marketing years, adjustment aid shall be granted, as an intervention measure, to the refining industry in Portugal for raw sugar imported from third countries under Article 303 of the Act of Accession of Spain and Portugal and refined into white sugar in Portugal . This aid shall be granted only if the imported raw sugar is refined into white sugar in the refineries referred to in the third subparagraph of paragraph 4. The aid for the white sugar in question shall be ECU 0,08 per 100 kilograms, expressed as white sugar . (  ) OJ No C 58, 7. 3 . 1989, p. 9 . (2) Opinion delivered on 14 April 1989 (not yet published in the Official Journal). 0 OJ No L 177, 1 . 7. 1981 , p. 4. (4) OJ No L 201 , 27. 7. 1988, p. 65. No L 114/2 Official Journal of the European Communities 27. 4. 89 This adjustment aid may be altered, for a given marketing year, in the light of the amount of the storage levy fixed for that year and/or to take account of a change in refiners' margins which results from the price review for that marketing year.' '  the adjustments referred to in the fourth subparagraph of paragraph 4b and the third subparagraph of paragraph ic'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1988 . 2. The seventh indent of Article 9 (6) shall be replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 April 1989. For the Council The President C. ROMERO HERRERA